Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
The limitations in claims 1, 8, and 14 requiring software that creates a reference plane, positions a line and then measures an area of undercut is not sufficiently disclosed so as to reasonably enable one of ordinary skill in the art to make and use the invention without undue experimentation.  The written description provides no detailed steps or flow diagrams as to how the reference plane and line are determined or positioned or how the area of the undercut is measured.  No formulas are provided for calculating the area of the undercut, nor is there any disclosure as to how the computer is capable of calculating the area.  The disclosure lacks sufficient detail so as to reasonably enable one of ordinary skill in the art to make and use the invention without undue experimentation.
In regard to claims 2, 3, 5, 9, 10, the written description appears silent as to what constitutes the “preferred interior dimensions” – what factors going into determining the “preferred dimensions”, how the “preferred dimensions” are calculated or why the dimensions are preferred over other dimensions.   The disclosure lacks sufficient detail so as to reasonably enable one of ordinary skill in the art to make and use the invention without undue experimentation.
In regard to claims 4 and 13, the written description appears silent as to “identify a desirable location, size and configuration of an attachment” – what factors going into determining the “identifying” the “desirable location, size and configuration”, how the “desirable location, size and configuration” are identified or why the location, size and configuration are “desirable” over other locations, sizes and configurations.   The disclosure 
In regard to claims 16 and 17, the written description appears silent as to what constitutes the “optimized” size, configuration and position– what factors going into determining the “optimized” size, configuration and position, how the “optimized” size, configuration and position are calculated or why the dimensions are preferred over other dimensions.   The disclosure lacks sufficient detail so as to reasonably enable one of ordinary skill in the art to make and use the invention without undue experimentation.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to “[a] system for designing a removable orthodontic aligner” yet the claim lacks any particular elements that actually design an “orthodontic aligner” – all that is set forth is a system for determining undercut areas and constructing a three-dimensional model.  The claim is incomplete.  In element “(f)” it is unclear what the “three-dimensional model” 
	In claim 2, it is unclear what the “preferred interior dimensions” represent or how the “preferred dimensions” are obtained.
	In claim 4, it is unclear how the “desirable location, size and configuration of an attachment” are identified.
	In claim 8, “[a] method for designing a removable orthodontic aligner” is set forth in the preamble, however, the claimed method includes no steps for actually designing the orthodontic aligner.  The claim is incomplete.   In element “(f)” it is unclear what the “three-dimensional model” represents – is it a 3D model of the undercut area?   It is unclear how a 3D model of the undercut area is used to design an orthodontic aligner.
In claims 9 and 10, it is unclear what the “preferred interior dimensions” represent or how the “preferred dimensions” are obtained.
In claims 11 and 12, it is unclear how the step of “applying a tooth restoration to one or more of the patient’s teeth relates to the “method for designing” set forth in paren’t claim 8.  Dependent claims must reasonably relate back to the claims from which they depend.
	In claim 13, it is unclear how the “desirable location, size and configuration of an attachment” are identified.
	In claim 14, it is unclear how step “(c) producing the removable orthodontic aligner” relates to the previous step (b)((vi) of constructing a three-dimensional model.  The claim is confusing and disjointed.  Moreover, it is unclear what the “three-dimensional model” 
	In claims 16 and 17, it is unclear how the claimed attachment is “optimized” by the system.

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.
35 U.S.C. 101 – Step 1 – Determination as to whether a claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) – 
Claims 1-7 directed to “a system for designing a removable orthodontic aligner, which comprises a digital scanner . . . a central processor, memory, imaging software and a graphical 
35 U.S.C. 101 – Step 2A Prong One -  Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  Claims 1-10 and 13 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements (MPEP 2106.04(a)(2)).    
More particularly, with respect to claims 1 and 8, the “create a reference plane relative to one or more teeth featured within the digital image” limitation may be performed mentally (e.g. an orthodontist mentally visualizes a reference plane in a mental image of patient’s teeth); the “position a line that runs perpendicular” may be performed mentally (e.g. the orthodontist envisions a line perpendicular to the reference plane); the “measure an undercut” may be performed mentally (e.g. the orthodontist mentally measures the undercut area – it is noted that the orthodontist may optionally make use of paper and pencil and that the high level of generality in the claim requires no particular degree of precision); the “repeat steps (a)-(d)” may be performed mentally; and the “construct a three-dimensional model” may be performed mentally (e.g. the orthodontist envisions the 3D model).  Additionally, with regard to claims 2 and 9, the translation of the three dimensional model to dimensions that are correlated to 
Furthermore, the claimed methods/”imaging software” are set forth in the claims with a high level of generality.  For example, there are no constraints on the accuracy or position of the reference plane, the accuracy/precision of the “measure an area of undercut” or the construction of 3D model, or what factors and variables that go into the determination of a reference plane or how the area of undercut is measured/calculated.  Such broad high levels of generality further support the mental process determination.
Finally, it is noted that orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computer use in the medical and dental fields – and are most certainly capable of viewing a patient’s dentition, determining which teeth are angled out of alignment with undercut regions, the positions to which they must be moved in order for the desired alignment and then designing an aligner to treat the condition. . . all without the use of a computer.    

35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception Into a Practical Application of that exception (MPEP 2106.04(d)).   

The inclusion of these conventional prior art computer elements amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the computer elements/computer instructions improves the manner in which the processing unit operates (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  
Applicant’s written description indicates that the claimed “digital scanner” may be “e.g., using digital scanning (camera) technology” (paragraph [0028]) and that "a computer system that includes a central processor, memory and imaging software" (paragraph [0028]) is used.  There is no disclosure in the written description that the “digital scanner”, “central processor” and “memory” are anything more than generic components, nor is there any disclosure that the system improves the manner in which the “digital scanner”, “central processor” and “memory” operate together or alone.  The mere recitation in the claims of a generic “digital scanner”, generic “central processor” and generic “memory” that are used together in a conventional manner to perform conventional computer fails to integrate the judicial exception of an abstract idea into a practical application of that exception.   Additionally, to the extent that one would determine the “receive” a copy/data steps of claims 1 and 8 as something beyond a 
The claims are directed solely to a digital virtual environment where data is input (“receive”) and then processed (“create”, “position”, “measure”, “construct”) – there are no additional elements integrating the judicial exception into a practical solution – the determinations are not used to operate a manufacturing device, the determinations are not used to improve the functioning of a computer, the determinations are not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.  

35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The computer “system” of claims 1-7  and “operating a computer environment” of claims 8-10 and 13 require at most nothing more than a general purpose processor and scanner.  There is no disclosure in the written description that the scanner, central processor, memory or graphical user interface are anything more than generic components, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional “computing environment” that is used in a conventional manner to 
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
It is noted with respect to dependent claims 11 and 12, the physical manipulation of a particular physical element “tooth restoration” is deemed to add “significantly more” to the abstract idea of the patent claim 8 and integrate the abstract idea into an a “practical application.”




Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chishti et al (US 6,183,248).
In regard to claim 14, Chishti et al disclose in Figures 1 and 2 a removable orthodontic aligner that is configured to mate and sit retentively adjacent an undercut region of a patient’s teeth (note particularly column 5, lines 66-67).  The manner in which applicant intends for the claimed aligner to made fails to provide for any objectively ascertainable structural distinctions from the Chishti et al aligner.  In regard to claim 15-17, note the attachment member 124 (Figure 3).  In regard to claims 18 and 19, the attachment member 124 (Figures 3, 3A, 3B) of Chishti et al comprise a “bump” and help to discourage/prevent relapse movement of an underlying tooth.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2014/0142897).
Kuo discloses receiving a digital model of a patient’s teeth (paragraph [0030]) that is produced by a scanner (paragraph [0029]) and in Figures 2A and 2B creating a reference line 226 relative to the imaged teeth, positioning a line 228 perpendicular to the reference line 226 and tangential to the height of maximum convexity (see Figures 2A, 2B) and identifying the undercut area 230.  Kuo further indicates that the undercut area is “calculated” (paragraph [0055]) which is deemed to meet the “measure an area of the undercut” limitation.  The “virtual filler 231 filled in part of an undercut area 230 of a digital tooth” (paragraph [0056]) is deemed to meet the “construct a three-dimensional model that represents a compilation of each area of undercut calculated by the system” limitation.  Then in paragraph {0059] Kuo discloses the fabrication of a dental appliance.   Kuo doesn’t appear to explicitly state that the reference line 226 is a reference plane, however, one of ordinary skill in the art would have reasonably found such minor variations form the Kuo method to have been obvious as a matter of routine before the effective filing date of the present invention.   In regard to claims 4 and 13 and 15-17, note the attachment694 in Figure 6B, paragraph [0115].  In regard to claims 5, 6, 7, 18 and 19, the attachment 694 in Figure 6B is a “bump” (claim 7) and acts to discourage and/or prevent relapse.  In regard to claims 11 and 12, the use of the Kuo method and appliance on a patient having a crown and misaligned teeth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to straighten the patient’s teeth (people having crowns can also have misaligned teeth).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-47122-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712